NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 17-2519
                                       ___________

                               MANUEL LAMPON-PAZ,
                                              Appellant

                                             v.

                      OFFICE OF PERSONNEL MANAGEMENT
                      ____________________________________

                     On Appeal from the United States District Court
                              for the District of New Jersey
                         (D.C. Civil Action No. 2-16-cv-08650)
                       District Judge: Honorable Kevin McNulty
                      ____________________________________

                   Submitted Pursuant to Third Circuit LAR 34.1(a)
                                   April 20, 2018
             Before: JORDAN, RESTREPO and SCIRICA, Circuit Judges

                              (Opinion filed April 30, 2018)
                                     ___________

                                        OPINION*
                                       ___________

PER CURIAM

       Manuel Lampon-Paz appeals from the order of the District Court dismissing his


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
complaint with prejudice for lack of subject matter jurisdiction. We will affirm.

                                             I.

       Lampon-Paz is a former federal employee who is receiving federal disability

retirement annuity payments. At issue here is the second of two lawsuits regarding those

payments that he filed against the Office of Personnel Management (“OPM”). In his first

suit, he claimed that the OPM improperly offset his monthly payments in 2014 for Social

Security benefits that he had stopped receiving. He also claimed that the OPM

improperly withheld his July 2015 payment. He did not dispute that the OPM, as it

argued, ultimately recalculated his payments and retroactively paid him everything he

was due. Instead, he alleged in conclusory fashion that the OPM was negligent in failing

to pay the proper amounts sooner. He sought compensatory damages allegedly resulting

from the delay. The District Court construed his complaint as arising in relevant part

under the Federal Tort Claims Act (“FTCA”) and dismissed it without prejudice because

he did not exhaust his administrative remedies before filing suit.

       Five days later, Lampon-Paz filed the complaint at issue here raising the same

claims and also claiming to have exhausted his administrative remedies for FTCA

purposes while his prior suit was pending. The OPM filed a motion to dismiss his

complaint under Fed. R. Civ. P. 12(b)(1) for lack of jurisdiction on the ground that his

claim for negligence under the FTCA was preempted by the Civil Service Reform Act

(“CSRA”) which, inter alia, amended and supplemented the Civil Service Retirement Act

                                             2
(the “Retirement Act”). The District Court agreed and dismissed Lampon-Paz’s

complaint on that basis. Lampon-Paz appeals.1

                                             II.

       We will affirm. The CSRA and Retirement Act are part of the “overlapping

statutory schemes that specify the benefits to which federal employees . . . are entitled,

and provide a reticulated remedial regime for beneficiaries to secure review—including

judicial review—of benefit determinations.” Rodriguez v. United States, 852 F.3d 67, 83

(1st Cir. 2017) (quotation marks omitted); see also Lindahl v. Office of Pers. Mgmt., 470

U.S. 768, 771-75 (1985) (describing interaction of the CSRA, the Retirement Act, and the

Federal Courts Improvement Act of 1982). For ease of discussion only, we will refer to

the relevant portions of these overlapping schemes as the CSRA.

       The CSRA requires the OPM to administer its provisions, adjudicate claims for

benefits, and pay all payable claims. See 5 U.S.C. §§ 8347(a), 8461(a), (c). A

beneficiary unhappy with the OPM’s determination of benefits may seek review by the

Merits Systems Protection Board. See 5 U.S.C. §§ 8347(d)(1), 8461(e)(1). And a

beneficiary unhappy with the Board’s decision may then seek judicial review, but only in


1
  We have jurisdiction under 28 U.S.C. § 1291. Our review of facial challenges to the
District Court’s jurisdiction is plenary. See Treasurer of N.J. v. U.S. Dep’t of Treasury,
684 F.3d 382, 395 (3d Cir. 2012). The OPM also argued below that dismissal was
warranted because the United States itself is the only proper defendant on an FTCA
claim. See 28 U.S.C. § 2679(a), (b)(1). The District Court did not dismiss Lampon-
Paz’s complaint on that basis and instead noted that it might have permitted him to name
the United States if his FTCA claim were otherwise valid.
                                              3
the United States Court of Appeals for the Federal Circuit. See 5 U.S.C. § 7703(b)(1)(A).

       Both the Supreme Court and this Court have held that the CSRA’s specific and

detailed statutory scheme divests courts of jurisdiction to award certain supplemental

remedies. See, e.g., United States v. Fausto, 484 U.S. 439, 453-54 (1988) (holding that

employees who were covered by the CSRA but did not have a remedy thereunder could

not seek relief under the Back Pay Act); Sarullo v. U.S. Postal Serv., 352 F.3d 789, 795

(3d Cir. 2003) (declining to imply a cause of action for tort damages arising from federal

employment because “the CSRA . . . provides the full scheme of remedies available”).

       For the same reason, other courts have held that the CSRA precludes supplemental

remedies under the FTCA in particular. See, e.g., Mahtesian v. Lee, 406 F.3d 1131, 1134

(9th Cir. 2005); Am. Postal Workers Union v. U.S. Postal Serv., 940 F.2d 704, 708 (D.C.

Cir. 1991); Rollins v. Marsh, 937 F.2d 134, 139 (5th Cir. 1991); Premachandra v. United

States, 739 F.2d 392, 394 (8th Cir. 1984). These cases arose in the federal employment

context, which the CSRA also governs, but courts have recognized that the framework

prohibiting supplemental remedies in that context applies equally in the context of

retirement benefits as well. See Rodriguez, 852 F.3d at 82-83; Lacson v. U.S. Dep’t of

Homeland Sec., 726 F.3d 170, 174 n.4 (D.C. Cir. 2013).

       For example, one court has concluded that the CSRA divests courts of jurisdiction

to consider challenges under the Administrative Procedure Act to the OPM’s calculation

of retirement benefits. See Fornaro v. James, 416 F.3d 63, 66-69 (D.C. Cir. 2005)

                                            4
(Roberts, J.). As that court explained, “[a] series of opinions from the Supreme Court

and this court make clear that [the CSRA’s] remedial provisions are exclusive, and may

not be supplemented by the recognition of additional rights to judicial review having their

sources outside the CSRA.” Id. at 66. “In sum,” the court concluded, “so far as review

of determinations under the CSRA is concerned, what you get under the CSRA is what

you get.” Id. at 67.

       The District Court properly relied on these principles in concluding that the CSRA

precludes Lampon-Paz’s FTCA claim in this case. Lampon-Paz raises essentially four

arguments to the contrary. First, he argues that the CSRA does not preclude his claim

because he is challenging, not the OPM’s ultimate calculation of his benefits, but its

failure to arrive at that calculation sooner. The fact remains, however, that Lampon-Paz

is challenging the OPM’s administration and payment of his benefits, which fall squarely

within the CSRA. It may be that the CSRA does not provide a full remedy for any

damages suffered as a result of a delay in making full payments.2 As explained above,

however, the CSRA precludes courts from providing supplemental remedies for claims

arising under the CSRA. That is true even if the CSRA itself does not provide complete

relief. See Fausto, 484 U.S. at 455; Mahtesian, 406 F.3d at 1134; Rollins, 937 F.2d at


2
  At the Clerk’s direction, the OPM filed a supplemental brief addressing whether there is
a remedy for Lampon-Paz’s alleged injuries under the CSRA. The OPM argues that
there is not. Cf. Lichtman v. Office of Pers. Mgmt., 835 F.2d 1427, 1428 (Fed. Cir.
1988) (holding that “there is no provision in law for accrual of interest when payment of
annuity benefits is delayed”) (quotation marks omitted). We need not resolve that issue.
                                              5
139-40; cf. Schweiker v. Chilicky, 487 U.S. 412, 425 (1988) (declining to supplement the

Social Security Act by implying a cause of action for consequential damages even though

the Act did not provide “a remedy in damages for . . . hardships suffered because of

delays in [plaintiffs’] receipt of Social Security benefits”).

       Second, Lampon-Paz argues that his claim is supported by Stephenson v. Office of

Personnel Management, 705 F.3d 1323 (Fed. Cir. 2013). In that case, the court held that

the OPM may not offset disability retirement annuity payments for Social Security

benefits that the claimant had stopped receiving. See id. at 1324, 1331. It appears that

Stephenson and related litigation are what led the OPM to stop offsetting Lampon-Paz’s

payments. Stephenson, however, does not hold that beneficiaries have a cause of action

against the OPM for offsetting their payments. To the contrary, Stephenson itself was a

case in which the beneficiary sought review under the CSRA from the OPM, from the

Merits System Protection Board, and then from the Federal Circuit. See id. at 1325-26.

Lampon-Paz has raised nothing suggesting that he could not have done the same.

       Third, Lampon-Paz argues that the District Court already decided this issue in his

favor by dismissing his first suit for lack of FTCA exhaustion instead of invoking the

CSRA. There was some discussion of the CSRA in Lampon-Paz’s first suit,3 but the



3
  The District Court directed the OPM to file a supplemental brief addressing “whether,
technicalities aside, there is an avenue for determination of whether plaintiff has received
the annuity benefits he is owed.” (D.N.J. Civ. No. 2-15-cv-05835, ECF No. 34.) The
OPM responded that the CSRA provides Lampon-Paz with the mechanism for review
                                               6
District Court did not address whether the CSRA required dismissal. The District Court’s

dismissal for lack of exhaustion instead had no bearing on that issue because “a federal

court has leeway to choose among threshold grounds for denying audience to a case on

the merits.” Sinochem Int’l Co. v. Malaysian Int’l Shipping Corp., 549 U.S. 422, 431

(2007) (quotation marks omitted). That is just what the District Court did.

      Finally, Lampon-Paz argues that the absence of a remedy in this situation would

permit the OPM to intentionally withhold his payments whenever it wants and for as long

as it likes. This case does not present that scenario. Lampon-Paz alleges merely that the

OPM committed unspecified negligence by partially offsetting his payments for one year

before retroactively paying him the full amount. We thus do not consider whether any

other set of allegations might permit mandamus or any other relief. Cf. Hinkel v.

England, 349 F.3d 162, 165 (3d Cir. 2003) (addressing mandamus and the CSRA).

                                           III.

      For these reasons, we will affirm the judgment of the District Court. Lampon-

Paz’s motions to amend and supplement his briefs are granted, and we have considered

his amendments and supplements in reaching our decision. All of his other motions are

denied. The OPM’s motion to file a supplemental appendix is granted except to the

extent that the OPM seeks to expand the record on appeal.




described above, but the OPM did not seek dismissal for that reason at that time.
                                           7